Citation Nr: 0842664	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected fibromyalgia.

2.  Entitlement to service connection for gestroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 1993 
and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In August 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for GERD and 
entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected fibromyalgia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD.

2.  The veteran's PTSD has been associated to the veteran's 
reported experiences in Iraq.

3.  The veteran's reported experiences in Iraq have been 
corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which is a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for PTSD.  
He contends that he has PTSD due to his experiences in Iraq 
while on active duty including exposure to mortar and rocket 
attacks and observation of dead and burned Iraqis.

The Board notes that the veteran has been diagnosed with PTSD 
multiple times including at a VA Compensation and Pension 
(C&P) examination in July 2005.  The diagnoses attribute the 
veteran's PTSD to the veteran's observations in Iraq, 
including but not limited to the veteran's reported exposure 
to mortar attacks and observation of dead bodies in burned 
out vehicles in Iraq.

The veteran's DD 214 and other service personnel records do 
not reflect evidence of combat service.  Therefore, the 
veteran's stressors cannot be established by the veteran's 
lay statements alone.  As noted above, his testimony must be 
corroborated by credible supporting evidence.  However, the 
Board notes that the veteran's service personnel records 
reveal that the veteran did serve in the Iraq theater of war.

The veteran has submitted a statement of another veteran with 
whom the veteran served in Iraq dated in August 2008.  The 
statement details that himself and the veteran were exposed 
to dead and dismembered bodies of Iraqis.  The Board notes 
that the veteran's friend and military colleague is competent 
to report his experiences and observations as well as the 
veteran's attendance and finds that the evidence credible and 
persuasive of the veteran's experiences.

Given the above, the Board finds that entitlement to service 
connection for PTSD is warranted.  The veteran is currently 
diagnosed with PTSD and the disability has been associated to 
the veteran's reports of being under mortar and rocket 
attacks and observing dead and burned Iraqi bodies while 
service in Iraq.  In addition, the veteran's reports have 
been corroborated by his friend and military colleague who 
served alongside the veteran in Iraq.  Thus, service 
connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.

REMAND

The veteran seeks entitlement to service connection for GERD.  
The veteran contends that eating meals, ready to eat (MREs), 
and drinking the water caused his current GERD.

The service medical records do not reveal any compliant, 
diagnosis, or treatment for GERD.  However, the veteran has 
submitted a statement of a fellow soldier who remembered the 
veteran eating antacids to combat acid reflux while in 
service.

The veteran was afforded a VA C&P examination in June 2005.  
The examiner rendered the opinion, after examining the 
veteran that the veteran was not suffering from GERD.  The 
examiner based his opinion on an upper gastrointestinal 
series of tests that were negative for GERD and other stomach 
disorders.

The post service medical records do not reveal a consistent 
diagnosis for or against GERD and in a VA treatment note, 
dated in August 2005; the veteran was noted to have improved 
symptoms of GERD.

In a note submitted by Dr. E.L. in January 2007 the veteran 
was noted to have been on Proton Pump Inhibitor (PPI) 
treatment prior to the VA C&P examination performed in June 
2005 and, therefore, would be expected to show improvement or 
no significant GERD.  The physician indicated that a negative 
barium swallow test could not exclude GERD as a diagnosis.

The Board notes that VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.  As 
there is a discrepancy in whether the veteran is currently 
suffering from GERD the claim must be remanded for a VA 
examination.

The veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for service-connected 
fibromyalgia.  He was previously afforded a VA C&P general 
medical examination in conjunction with the veteran's initial 
claim of entitlement to service connection for fibromyalgia 
in June 2005.  The veteran was granted service connection for 
fibromyalgia in a rating decision dated in September 2005 and 
the disability was assigned an evaluation of 10 percent 
disabling.  The veteran appealed the evaluation of his 
service connected fibromyalgia; however, he has not been 
afforded another VA C&P examination.  In the veteran's 
testimony before the undersigned Acting Veterans Law Judge at 
a video conference hearing in August 2008, the veteran 
indicated that the symptoms of his service-connected 
fibromyalgia had increased in severity since the June 2005 VA 
examination.  Since there is evidence that the veteran's 
service-connected fibromyalgia has become more severe since 
the June 2005 VA examination, the Board has no discretion and 
must remand this matter to afford the veteran an opportunity 
to undergo a contemporaneous VA C&P examination to assess the 
current nature, extent and severity of his service-connected 
fibromyalgia.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, the veteran receives medical care at the VA 
Medical Center in Johnson City, Tennessee, as well as from 
Drs. A.D. and E.L.  However, the most recent medical records 
associated with the claims folder from the VA Medical Center 
in Johnson City, Tennessee, are dated in August 2008.  The 
most recent treatment records from Dr. A.D. and E.L. 
associated with the claims folder are dated in August 2006 
and August 2008, respectively.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the VA.  As such, the RO should request VA 
medical records pertaining to the veteran that are dated 
since August 2008; medical treatment records pertaining to 
the veteran from Dr. A.D., dated since August 2006; and 
medical treatment records pertaining to the veteran from Dr. 
E.L., dated since August 2008).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
since August 2008.

2.  After securing proper authorization, 
request the veteran's treatment records 
from Dr. A.D., dated since August 2006, 
and Dr. E.L., dated since August 2008.  
Any additional pertinent records 
identified by the veteran should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After completion of the above 
development, afford the veteran an 
appropriate VA Compensation and Pension 
(C&P) examination.  The claims folder 
must be made available and reviewed by 
the examiner.  All tests deemed necessary 
should be performed.  All 
gastrointestinal disorders should be 
diagnosed and the examiner must opine as 
to whether it is at least as likely as 
not that any diagnosed GERD is related to 
or had its onset in service.  The 
examiner should comment upon the 
veteran's reports of onset of symptoms, 
upon the report of the previous VA 
medical examination dated in June 2005, 
and upon the note of Dr. E.L. dated in 
January 2007.  The report of examination 
should include the complete rationale for 
all opinions expressed.

4.  After completion of the above 
development, the veteran should be 
afforded an appropriate VA Compensation 
and Pension (C&P) examination to 
determine the nature, extent and severity 
of his fibromyalgia.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests and 
studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

5.  Then the RO should readjudicate the 
appeal.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


